DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 6-9, 13-15, 17-19, 21 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Anssari et al (US 20200320685 A1), discloses a deep learning model to detect portions of a face (Anssari [0126]) and facial landmarks (Anssari [0135]). However, none of the prior arts of record, alone or in combination disclose amended claim 1 as a whole.
Claims 2, 6-7 and 31 are allowed for depending from claim 1.
Amended claim 8 is allowed similar to amended claim 1 for reciting similar subject matter as claim 1.
Claims 9, 13-14 and 29-20 are allowed for depending from claim 8.
Amended claim 15 is allowed similar to amended claim 1 for reciting similar subject matter as claim 1.
Amended claim 17 is allowed similar to amended claim 1 for reciting similar subject matter as claim 1.
Claims 18-19 and 21 are allowed for depending from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616